Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Marvin L. Gibbs, Jr., M.D., ) Date: July 1, 2009

)
Petitioner, )
)

-Vv.- ) Docket No. C-09-169

) Decision No. CR1969
The Inspector General. )
)

DECISION

This matter is before me in review of the determination by the Inspector General (L.G.) to
exclude Petitioner pro se Marvin L. Gibbs, Jr., M.D. from participation in Medicare,
Medicaid, and all other federal health care programs. The LG. relies on the discretionary
authority to do so conveyed to him by section 1128(b)(4) of the Social Security Act
(Act), 42 U.S.C. § 1320a-7(b)(4). The predicate for the I.G.’s action is the revocation of
Petitioner’s license to practice medicine in Arizona. The L.G. has filed a Motion for
Summary Affirmance.

The undisputed material facts in this case support the I.G.’s imposition of the exclusion.
The I.G. has set the period of exclusion to be concurrent with the period during which
Petitioner’s license to practice medicine in Arizona remains revoked, the minimum
period of exclusion required by law. For those reasons, I grant the I1.G.’s Motion for
Summary Affirmance.

I. Procedural Background

Petitioner pro se Marvin L. Gibbs, Jr., M.D., was licensed to practice medicine in the
State of Arizona in 1980. See P. Ex. 12, at 19; but see P. Ex. 12, at 2. In August 2004,
Petitioner opened a clinic named Universal Health and Wellness, where he treated
patients with male sexual dysfunction.

On August 8, 2007, a formal disciplinary proceeding against Petitioner took place before
the Arizona Medical Board (Medical Board). The disciplinary proceeding concerned
Petitioner’s professional competence and professional performance. Petitioner had been
under investigation for failing to treat a patient’s erectile dysfunction appropriately, as
well as for dispensing prescribed injectable medications to a patient through a clinic
employee, without having a dispensing certificate.

On August 9, 2007, following the disciplinary proceeding, the Medical Board entered an
Order revoking Petitioner’s license to practice medicine in Arizona. I.G. Ex. 3, at 6. The
Medical Board made the following Conclusions of Law: (1) Petitioner violated ARIZ.
REV. STAT. § 32-1401(27)(a), specifically ARIZ. REV. STAT. § 32-3202(A), by
practicing medicine while his license was suspended; (2) Petitioner violated the
provisions of ARIZ. REV. STAT. § 32-1401(27)(r) (“[v]iolating a formal order, probation,
consent agreement or stipulation issued or entered into by the board or its executive
director under this chapter.”); and (3) the evidence of record “supported the Board’s
summary suspension of Petitioner’s medical license on April 19, 2007, to protect the
public health, safety or welfare. ARIZ. REV. STAT. § 32-1451(D).”! 1.G. Ex. 3, at 5.

' ARIZ. REV. STAT. §§ 32-1401(27)(a) and (r) states:

27. “Unprofessional conduct” includes the following, whether occurring in this
state or elsewhere:

(a) Violating any federal or state laws, rules or regulations applicable to the
practice of medicine.

(r) Violating a formal order, probation, consent agreement or stipulation issued
or entered into by the board or its executive director under this chapter.

ARIZ. REV. STAT. § 32-3202 states:

The certificate or license of a health professional who does not renew the
certificate or license as prescribed by statute and who has been advised in writing
that an investigation is pending at the time the certificate or license is due to expire
or terminate does not expire or terminate until the investigation is resolved. The
license is suspended on the date it would otherwise expire or terminate and the
health professional shall not practice in this state until the investigation is
resolved. The certificate is suspended on the date it would otherwise expire or
terminate and the health professional shall not practice as a certified health
professional in this state until the investigation is resolved.

(...continued)
As part of the August 9, 2007 Order, the Medical Board made Findings of Fact that
described prior disciplinary actions taken by the Medical Board against Petitioner’s
license in 2006 and April 2007, following investigations relating to his professional
competence and professional performance. The Medical Board stated that, on August 25,
2006, it had issued an Order summarily suspending Petitioner’s license, pending a
formal state administrative hearing before a state administrative law judge.? The Medical
Board noted that a formal hearing was conducted, and in February 2007 the Medical
Board adopted the administrative law judge’s recommended Order, “‘lifted Petitioner’s
suspension for “time served,” and placed Petitioner on probation for one year to monitor
his medical records keeping. I.G. Ex. 3, at 2.

The Medical Board noted that Petitioner continued to operate his clinic after his license
was summarily suspended in August 2006, and that he had hired other physicians to work
at the clinic. LG. Ex. 3, at 3-4. The Medical Board stated that on April 19, 2007, it
considered another summary action against Petitioner in a different case, and entered an
Order suspending his medical license. IG. Ex. 3, at 2.

On November 28, 2008, the I.G. notified Petitioner that he was to be excluded from
participation in Medicare, Medicaid, and all other federal health care programs until he
should regain his license to practice medicine in the State of Arizona, based on the
authority set out in section 1128(b)(4) of the Act. Petitioner perfected his appeal of the
1.G.’s action by his pro se letter of December 3, 2008.

‘(continued...)

(I note that, although the Medical Board’s Order referenced ARIZ. REV. STAT.
§ 32-3202(A), the section, as it appears on Westlaw, did not have a subsection

(A).)
ARIZ. REV. STAT. § 32-1451(D) states:

D. If the board finds, based on the information it receives under subsections A
and B of this section, that the public health, safety or welfare imperatively requires
emergency action, and incorporates a finding to that effect in its order, the board
may restrict a license or order a summary suspension of a license pending
proceedings for revocation or other action. If the board takes action pursuant to
this subsection it shall also serve the licensee with a written notice that states the
charges and that the licensee is entitled to a formal hearing before the board or an
administrative law judge within sixty days.

> In 2006, the Medical Board investigated a complaint against Petitioner that Petitioner
had failed to treat appropriately a patient’s erectile dysfunction.
I held the prehearing conference required by 42 C.F.R. § 1005.6(a) on January 22, 2009.
The Order of that date summarized the discussions held in the conference and
contemplated that this case could be resolved by summary disposition on the parties’
briefs and documentary exhibits. The cycle of briefing and this record closed for
purposes of 42 C.F.R. § 1005.20(c) on May 4, 2009.

The evidentiary record on which I decide this case contains 19 exhibits. With his Motion
for Summary Affirmance and his Brief in support of that motion (LG. Br.), the I.G. has
proffered I.G.’s Exhibits 1-6 (1.G. Exs. 1-6). In Petitioner’s Response Brief (P. Response
Br.), Petitioner objects to the admission of I.G. Exs. 4-6, on the grounds that the I.G. was
“disingenuous” in including exhibits related to prior Medical Board actions taken against
him. P. Response Br. at 8-11. I.G. Ex. 4 is titled “Findings of Fact, Conclusions of Law
and Order (Decree of Censure, Probation & Civil Penalty),” and was entered by the
Medical Board against Petitioner on May 14, 2003. I.G. Ex. 5 is titled “Findings of Fact,
Conclusions of Law and Order (Letter of Reprimand)” and was entered by the Medical
Board against Petitioner on December 12, 2005. I.G. Ex. 6 is titled “Interim Findings of
Fact, Conclusions of Law and Order for Summary Suspension of License,” and was
entered by the Medical Board against Petitioner on August 25, 2006. The I.G. responded
to Petitioner’s objections (1.G. Reply), and asserted that the Medical Board’s revocation
Order specifically mentioned the document submitted as I.G. Ex. 6, and that I.G. Exs. 4
and 5 demonstrate Petitioner’s knowledge of the Medical Board’s procedures and
standards of professional conduct and performance. The IG. contends that these exhibits
provide a more complete record for my review in this exclusion proceeding, and that the
previous Medical Board actions against Petitioner, while not a basis for the I.G.’s
exclusion determination in this case, provide valuable insight as to Petitioner’s overall
trustworthiness as a provider. I.G. Reply at 8.

Because the Medical Board’s revocation Order of August 9, 2007, does mention the
suspension of Petitioner’s medical license that occurred on or about August 25, 2006, the
fuller context of which is set forth in I.G. Ex. 6, I find I.G. Ex. 6 to be relevant and
material in this case. I further find that its admission will not prejudice Petitioner’s legal
arguments here, or result in confusion or delay in my resolution of the legal issues before
me. See 42 C.F.R. §§ 1005.17(c) and (d). Therefore, I admit I.G. Ex. 6 into the record
on which I decide this case. But in so doing, I emphasize that its admission and my
consideration of it is limited to its importance in clarifying, completing, and elucidating
the Medical Board’s Order of August 9, 2007. That Order is the predicate for the I.G.’s
proposed exclusion in this case, and given Petitioner’s defense in these proceedings, it
requires examination in toto. | have not considered I.G. Ex. 6 for any other reason, and
specifically have not considered it as an independent source of support for the I.G.’s
proposed exclusion. See 42 C.F.R. § 1005.17(g).
With respect to I.G. Exs. 4 and 5, the LG. correctly acknowledges that the prior Medical
Board actions against Petitioner encompassed in those exhibits are not before me. I will,

owever, accept the I.G.’s proffer of these exhibits for the limited purposes stated here. I
find that I.G. Exs. 4 and 5 are reliable, given their source, and are relevant to Petitioner’s
state of mind: inter alia, they show a pattern of conduct and an absence of mistake on his
part, and very strongly suggest a common and repeated scheme or design. See 42 C.F.R
§ 1005.17(g). I further find that admission into evidence of I.G. Exs. 4 and 5 is not
prejudicial to Petitioner’s case and will not result in confusion or delay. Therefore, I
admit I.G. Exs. 4 and 5. As with I.G. Ex. 6, I have not considered I.G. Exs. 4 and 5 as
independent sources of support for the I.G.’s proposed exclusion.

Petitioner has proffered Petitioner’s Exhibits 1-12 (P. Exs. 1-12). Subsequently,
Petitioner, under separate cover, proffered P. Ex. 13, stating that he had inadvertently
excluded it from his Brief. I admit P. Exs. 1-13 in the absence of objection from the L.G.

II. Issues

The issues before me are limited to those noted at 42 C.F.R. § 1001.2007(a)(1). In
the specific context of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to
section 1128(b)(4) of the Act; and

2. Whether the length of the exclusion is unreasonable.

The I.G.’s position on both issues is correct. Section 1128(b)(4) of the Act supports
Petitioner’s exclusion from all federal health care programs, for his license to practice
medicine in the State of Arizona has been revoked for reasons bearing on his professional
competence and professional performance. Petitioner’s exclusion during the period that
his license to practice medicine in Arizona remains revoked is the minimum period
established by section 1128(c)(3)(E) of the Act, 42 U.S.C. § 1320a7(c)(3)(E), and is
therefore reasonable as a matter of law.

Ill. Controlling Statutes and Regulations

Section 1128(b)(4)(A) of the Act, 42 U.S.C. § 1320a-7(b)(4)(A), authorizes the exclusion
from participation in Medicare, Medicaid, and all other federal health care programs of
any individual or entity “whose license to provide health care has been revoked or
suspended by any State licensing authority . . . for reasons bearing on the individual’s or
entity’s professional competence, professional performance, or financial integrity.” The
terms of section 1128(b)(4)(A) are restated in similar regulatory language at 42 C.F.R.

§ 1001.501(a)(1).
The terms of 42 C.F.R. § 1001.2007(d) provide that in exclusion appeals in this forum:

When the exclusion is based on the existence of a criminal conviction or a
civil judgment imposing liability by (a) Federal, State or local court, a
determination by another Government agency, or any other prior
determination where the facts were adjudicated and a final decision was
made, the basis for the underlying conviction, civil judgment, or
determination is not reviewable and the individual or entity may not
collaterally attack it either on substantive or procedural grounds in this
appeal.

An exclusion based on section 1128(b)(4)(A) of the Act is discretionary. If the I.G.
exercises his discretion to proceed with the sanction, then the mandatory minimum period
of exclusion to be imposed under section 1128(b)(4)(A) of the Act “shall not be less than
the period during which the individual’s or entity’s license to provide health care is
revoked, suspended, or surrendered... .” Act § 1128(c)(3)(E), 42 U.S.C. § 1320a-
7(c)(3)(E). Regulatory language at 42 C.F.R. § 1001.501(b)(1) affirms the statutory
provision.

IV. Findings and Conclusions
I find and conclude as follows:

1. On August 8, 2007, a disciplinary proceeding against Petitioner took place before the
Arizona Medical Board. I.G. Ex. 3.

2. The disciplinary proceeding described above in Finding | concerned Petitioner’s
professional competence and professional performance. I.G. Ex. 3.

3. On August 9, 2007, following the disciplinary proceeding described above in Findings
1 and 2, the Arizona Medical Board made the following Conclusions of Law: (1)
Petitioner violated ARIZ. REV. STAT. § 32-1401(27)(a), specifically ARIZ. REV. STAT.

§ 32-3202(A), by practicing medicine while his license was suspended; (2) Petitioner
violated the provisions of ARIZ. REV. STAT. § 32-1401(27)(r) (“[v]iolating a formal
order, probation, consent agreement or stipulation issued or entered into by the board or
its executive director under this chapter.”); and (3) the evidence of record “supported the
Board’s summary suspension of Petitioner’s medical license on April 19, 2007, to protect
the public health, safety or welfare. ARIZ. REV. STAT. § 32-1451(D).” LG. Ex. 3, at 5.

4. On August 9, 2007, the Arizona Medical Board entered an Order revoking Petitioner’s
license to practice medicine in Arizona, for reasons bearing on his professional
competence and professional performance. I.G. Ex. 3, at 5-6.
5. On November 28, 2008, the I.G. notified Petitioner that he was to be excluded from
participation in Medicare, Medicaid, and all other federal health care programs until he
should regain his license to practice medicine in the State of Arizona, based on the
authority set out in section 1128(b)(4) of the Act.

6. On December 3, 2008, Petitioner perfected this appeal from the I.G.’s action by
filing a pro se letter challenging the I.G.’s action.

7. Because Petitioner’s license to practice medicine in Arizona was revoked for reasons
bearing on his professional competence and professional performance, as set out in
Findings 1-4 above, a basis exists for the I.G.’s exercise of his discretionary authority,
pursuant to section 1128(b)(4)(A) of the Act, to exclude Petitioner from participation in
Medicare, Medicaid, and all other federal health care programs.

8. The exclusion of Petitioner during the period that his license to practice medicine in
Arizona remains revoked is for the minimum period prescribed by law and is therefore as
a matter of law not unreasonable. Act § 1128(c)(3)(E); 42 C.F.R. § 1001.501(b)(1).

9. There are no remaining disputed issues of material fact and summary disposition is
appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma
Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

Two essential elements must be proven in order to support an exclusion based on section
1128(b)(4)(A) of the Act. First, the IG. must prove that the license to provide health care
of the individual to be excluded has been revoked or suspended by a State licensing
authority. Second, the I.G. must prove that the license was revoked or suspended for
reasons bearing on the individual’s professional competence, professional performance,
or financial integrity. Leonard R. Friedman, M.D., DAB No. 1281 (1991); Mark C.
Sorensen, M.D., DAB CR1664 (2007); Thomas I. DeVol, Ph.D., DAB CR1652 (2007);
Sherry J. Cross, DAB CR1575 (2007); Michele R. Rodney, DAB CR1332 (2005);
Edmund B. Eisnaugle, D.O., DAB CR1010 (2003); Marcos U. Ramos, M.D., DAB
CR788 (2001); Allison Purtell, M.D., DAB CR781 (2001).

The I.G.’s evidence establishes both essential elements conclusively. Petitioner’s license
to practice medicine was revoked by the Medical Board on August 9, 2007. In finding
that Petitioner violated ARIZ. REV. STAT. § 32-1401(27)(a), specifically ARIZ. REV.
STAT. § 32-3202(A), the Medical Board concluded that Petitioner engaged in
unprofessional conduct by practicing medicine while his license was suspended. The
Medical Board concluded further that Petitioner violated the provisions of ARIZ. REV.
STAT. § 32-1401(27)(r) (“[v]iolating a formal order, probation, consent agreement or
stipulation issued or entered into by the board or its executive director under this
chapter.”) I.G. Ex. 3, at 5. These findings by the Medical Board clearly show that the
revocation of Petitioner’s license was for reasons bearing on his professional competence
and professional performance. Indeed, the Medical Board rather pointedly wrote that
“Tt]he evidence of record supports the Board’s summary suspension of [Petitioner’s]
medical license on April 19, 2007 to protect the public health, safety or welfare.” I.G.
Ex. 3, at 5. That the Medical Board expressed concern that the public be protected from
Petitioner conclusively demonstrates that its revocation of Petitioner’s medical license
related to his professional competence and professional performance.

Petitioner does not deny that his license was revoked by the Medical Board. P. Br. at 1.
Petitioner contends, however, that his license was not revoked for reasons bearing on his
professional performance, professional competence, or financial integrity. In his briefing,
he attempts to explain further the circumstances underlying the Medical Board’s action
and disputes the specific findings of the Medical Board. All of Petitioner’s arguments
amount to collateral attacks on the Medical Board’s action, and the settled rule is that
such collateral attacks on the soundness or the validity of a state action are impermissible
in this forum. Judy Pederson Rogers and William Ernest Rogers, DAB No. 2009 (2006);
Hassan M. Ibrahim, M.D., DAB No. 1613 (1997); George Iturralde, M.D., DAB No.
1374 (1992); Olufemi Okonuren, M.D., DAB No. 1319 (1992); see also Mark C.
Sorensen, M.D., DAB CR1664. Those cases are supported by the controlling regulation,
42 CFR. § 1001.2007(d).

Interestingly enough, Petitioner concedes that certain findings of the Medical Board,
specifically Findings of Fact 19, 28, and 29 set forth in its August 9, 2007 Order, may
demonstrate that he engaged in “professional misconduct.” P. Response Br. at 2.
Nevertheless, Petitioner contends that even if his behavior constituted “professional
misconduct,” he did not violate “the federal statute pertaining to professional
performance, professional competence or financial integrity.” Jd.

In furtherance of his argument, Petitioner relies on Jerold Morgan, D.O., DAB CR768
(2001). In Morgan, the LG. had excluded the petitioner under section 1128(b)(4) of the
Act based on the revocation of his Arizona license by the Arizona Board of Osteopathic
Examiners in Medicine and Surgery following his felony conviction for attempted
aggravated assault. The ALJ in Morgan reversed the I.G.’s exclusion determination on
the grounds that the circumstances surrounding the petitioner’s conviction did not relate
to his professional competence or performance, and, therefore, his license revocation was
for reasons that had no bearing on his professional competence, professional
performance, or financial integrity.

Although Petitioner acknowledges that the facts of his case and those of Morgan are
“completely different,” he nevertheless suggests that the circumstances surrounding the
revocation of his license warrant the same treatment as that given to the petitioner in
Morgan — that is, that I should find that his unprofessional conduct, as determined as a
matter of fact by the Medical Board, has no relationship whatsoever to his professional
conduct as a physician, including his professional competence or performance, and that
therefore, the I.G. has no basis to exclude him under section 1128(b)(4) of the Act.

The answer to Petitioner’s argument is not difficult to find: it appears verbatim in the
Medical Board’s Findings of Fact 19, 28, and 29 as set forth in its August 9, 2007 Order.
Those Findings of Fact declare:

19.

28.

29.

Dr. Berke candidly testified he was dispensing medications to
patients while working at [Petitioner’s] clinic. [Petitioner]
had knowledge that such dispensing was occurring.

ORK

[Petitioner] dispensed prescribed injectable medications to
J.E. through his employee in March 2007 without having a
dispensing certificate.

On or about April 12, 2007 [Petitioner] appeared with patient
J.E. at the emergency department of St. Luke’s hospital in
Tempe, Arizona. J.E. presented with priaprism that had
lasted at least 48 hours. The emergency department staff was
under the impression that [Petitioner] was an actively licensed
physician based upon their interactions with him. J.E. had
surgery to resolve his condition.

For Petitioner to admit that the behavior described above may have constituted
professional misconduct, and then argue that such misconduct has no relationship to his
professional performance or professional competence, is disingenuous at best, and
disturbing at worst. The Medical Board’s Findings of Fact explicitly concern Petitioner’s
professional performance or professional competence. Moreover, by citing ARIZ. REV.
STAT. § 32-1401(27)(a), the Medical Board plainly articulated the crucial point that
Petitioner engaged in unprofessional conduct, specifically, by practicing medicine while
his license was suspended. In Morgan, the petitioner’s conviction for attempted
aggravated assault was found to be unrelated to his performance as a physician. Here,
unlike the petitioner in Morgan, the circumstances surrounding the revocation of
Petitioner’s medical license have everything to do with Petitioner’s practice as a

> According to the Medical Board’s findings, Dr. Berke worked for Petitioner from
September 6, 2006 to October 3, 2006. Dr. Berke did not have a dispensing certificate.
LG. Ex. 3, at 3.
10

physician. In acting to stop Petitioner’s practice of medicine, the Medical Board
explicitly sought to “protect the public health, safety or welfare.” I.G. Ex. 3, at 5. The
rationale of Morgan has absolutely no applicability to Petitioner’s case.

Petitioner, citing Morgan, asserts further that, in drafting the regulations implementing
section 1128(b)(4) of the Act, the Secretary rejected a per se rule, noting that Congress
vested the Secretary with the discretion and the responsibility to determine whether or not
it would be appropriate to exclude an individual. P. Response at 2. Petitioner also asserts
that the Secretary declined to list factors to be considered in determining whether to
impose an exclusion under section 1128(b)(4), noting that the factors would vary
depending on the facts of a case. Id.

By the issuance of the notice-of-exclusion letter (I.G. Ex. 1) in this case, the I.G. has
exercised his discretionary authority. Michael J. Rosen, M.D., DAB No. 2096. By its
Order of August 9, 2007, the Medical Board unquestionably revoked Petitioner’s medical
license for reasons bearing on his professional competence or professional performance.
That is all that the I.G. needs as a predicate for the exercise of his discretion to exclude
Petitioner under section 1128(b)(4) of the Act. And once the I.G. has proven that there is
that nexus of fact and law by which Petitioner became subject to exclusion, an ALJ is
without jurisdiction to evaluate on any basis whatsoever the propriety of the LG.’s
exercise of discretion in deciding to proceed with imposition of the exclusion. Michael J.
Rosen, M.D., DAB No. 2096; Keith Michael Everman, D.C., DAB No. 1880 (2003);
Tracey Gates, R.N., DAB No. 1768 (2001); Wayne E. Imber, M.D., DAB CR661 (2000),
aff'd, DAB No. 1740 (2000); see also 42 C.F.R. § 1005.4(c)(5).

Section 1128(c)(3)(E) of the Act mandates that any period of exclusion based on section
1128(b)(4) must not be less than the period during which the individual’s or entity’s
license to provide health care is revoked, suspended, or surrendered. Thus, if the LG. is
authorized to impose an exclusion pursuant to section 1128(b)(4), that exclusion is
reasonable as a matter of law if it is concurrent with the period during which the
individual’s license to provide health care is revoked, suspended, or surrendered.

Tracey Gates, R.N., DAB No. 1768; Mark C. Sorensen, M.D., DAB CR1664; Thomas I.
DeVol, Ph.D., DAB CR1652; Julia Maria Nash, DAB CR1277 (2005); Maureen Felker,
DAB CR1110 (2003); April Ann May, P.A., DAB CR1089 (2003); Djuana Matthews
Beruk, D.D.S., DAB CR950 (2002). That is the period of exclusion the I.G. proposes in
this case, and it is reasonable as a matter of law.

Resolution of a case by summary disposition is appropriate when there are no disputed
issues of material fact and when the undisputed facts, clear and not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
Michael J. Rosen, M.D., DAB No. 2096; Thelma Walley, DAB No. 1367. Summary
disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). This forum looks to
11

FED. R. CIV. P. 56 for guidance in applying that regulation. Robert C. Greenwood, DAB
No. 1423 (1993). The material facts in this case are undisputed, clear, and unambiguous,
and support summary disposition as a matter of law.

VI. Conclusion

For the reasons set out above, the I.G.’s Motion for Summary Affirmance should be, and
it is, GRANTED. The I.G.’s exclusion of Petitioner Marvin L. Gibbs, Jr., M.D. from
participation in Medicare, Medicaid, and all other federal health care programs is
SUSTAINED, pursuant to the terms of section 1128(b)(4)(A) of the Act, 42 U.S.C.

§ 1320a-7(b)(4)(A). That exclusion remains in effect, by operation of section
1128(c)(3)(E) of the Act, 42 U.S.C. § 1320a-7(c)(3)(E), while his license to practice
medicine in Arizona remains revoked.

/s/
Richard J. Smith
Administrative Law Judge
